Motion granted and Order filed November 29, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00805-CV
                                   ____________

    SL GLOBAL INVESTMENTS, LLC AND MAXIMO HERNANDEZ,
                        Appellants

                                         V.

               PARKER DRILLING OVERSEAS B.V., Appellee


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-76903

                                     ORDER

      This is an interlocutory appeal from an order denying appellant’s motion to
compel arbitration. Before the court is appellants’ motion to stay all proceedings in
the trial court pending resolution of this appeal. Appellee has filed a response in
opposition to the motion, and appellants have filed a reply in support.

      The court hereby grants the motion in full. In doing so, the court rejects
appellee’s proposed outcomes of staying only appellants’ ability to pursue discovery
in the trial court proceeding while allowing appellee to pursue discovery before the
trial court, and to stay proceedings except as to tort claims against appellant Maximo
Hernandez. Appellants contend all such proceedings must be arbitrated pursuant to
an underlying arbitration agreement, and if this court ultimately finds the parties’
dispute must be arbitrated whether wholly or partially, appellants’ arbitral rights
would have been impaired and the parties’ resources would be wasted by pursuing
remedies in an improper forum. See In re Merrill Lynch & Co., Inc., 315 S.W.3d
888, 891 (Tex. 2010) (per curiam); In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 136 (Tex. 2004). Accordingly, all proceedings in the trial court are hereby
stayed pending issuance of the mandate in this appeal. We also lift our temporary
stay entered on November 8, 2022.



                                              PER CURIAM

Panel Consists of Justices Wise, Jewell, and Spain.




                                          2